DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, and 10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 2, and 10 of U.S. Patent No. 11,275,540 B2. Although the claims at issue are not identical, they are not patentably distinct from each other because each limitation of claims 1, 2, and 10 of instant application US 2022/0129218 A1 disclose by each limitation of claims 1, 2, and 10 of U.S. Patent No. 11,275,540 B2.
Regarding claims 3-9, 11-17 are rejected because it depends on independent claims 2 and 10.

Instant application US 2022/0129218 A1
Claim 1:
Patent US 11,275,540 B2
Claim 1:
1. An information processing apparatus that has stored a printer driver, the information processing apparatus comprising: 
1. An information processing apparatus that has stored a printer driver compatible with a plurality of printers of a plurality of printer vendors and that is configured to generate, using the printer driver, print data to be sent to a printer, of the plurality of printers, connected to the information processing apparatus, the information processing apparatus comprising: 
2. a controller including a processor and a memory, the controller configured to: in a situation that the information processing apparatus has already stored the printer driver,
2. a controller including a processor and a memory, the controller configured to: in a situation that the information processing apparatus has already stored the printer driver,
3. (a) perform communication with an external apparatus;
3. (a) communicate with the printer;
4. (b) based on a result of the communication, obtain, from a server that is different from the information processing apparatus, information indicating that a combination of a first print setting and a second print setting is invalid;
4. (b) based on a result of the communication, obtain, from a server that is different from the information processing apparatus, information for the printer that indicates an occurance of a conflict between a first print setting and second print setting; perform control based on the obtained information;
5. perform control based on the obtained information; and provide print settings to the printer driver, wherein the control is performed based on the obtained information such that the print settings to be provided to the printer driver do not include the invalid combination indicated by the obtained information.
5. and provide print settings so that the information processing apparatus generates the print data to be sent to the printer by using the printer driver based on the provided print settings, wherein the control based on the obtained information is performed such that the print settings to be provided do not include the conflict under the obtained information.



Instant application US 2022/0129218 A1
Claim 2:
Patent US 11,275,540 B2
Claim 2:
1. A non-transitory computer readable storage medium storing an application that causes a computer already having stored a printer driver to:
1. A non-transitory computer readable storage medium storing an application that causes a computer storing a printer driver that is compatible with a plurality of printers of a plurality of printer vendors and is used for generating print data to be sent to a printer, of the plurality of printers, connected to the computer to:
2. perform control based on information indicating that a combination of a first print setting and a second print setting is invalid, wherein in a situation that the printer driver has already been stored in the computer,
2. perform control based on information for the printer that indicates an occurrence of a conflict between a first print setting and a second print setting, wherein in a situation that the printer driver has been stored in the computer,
3. (a) communication is performed with an external apparatus
3. (a) communication is performed with the printer
4. and then (b) based on a result of the communication, the information is obtained by the computer from a server that is different from the computer;
4. and then (b) based on a result of the communication, the information that indicates the occurrence has been obtained by the computer from a server that is different from the computer;
5. and - 22 -10290239US02 perform print settings to be provided to the printer driver, wherein the control is performed based on the obtained information such that the print settings to be provided to the printer driver do not include the invalid combination indicated by the obtained information.
5. and provide print settings so that the print data to be sent to the printer is generated by the computer using the printer driver based on the provided print settings, wherein the control based on the obtainer information is performed such that the print settings to be provided to the printer driver do not include the conflict under the information.



Instant application US 2022/0129218 A1
Claim 10:
Patent US 11,275,540 B2
Claim 10:
1. A method performed by executing an application in a computer already having stored a printer driver, the method comprising:
1. A method performed by executing an application in a computer storing a printer driver that is compatible with a plurality of printers of a plurality of printer vendors and is used for generating print data to be sent to a printer, of the plurality of printers, connected to the computer, the method comprising: 
2. performing control based on information indicating that a combination of a first print setting and a second print setting is invalid, wherein in a situation that the printer driver has already been stored in the computer,
2. performing control based on information for the printer that indicates an occurrence of a conflict between a first print setting and a second print setting, wherein in a situation that the printer driver has been stored in the computer,
3. (a) communication is performed with an external apparatus
3. (a) communication is performed with the printer 
4. and then (b) based on a result of the communication, the information is obtained by the computer from a server that is different from the computer;
4. and then (b) based on a result of the communication, the information that indicates the occurrence has been obtained by the computer from a server that is different from the computer; 
5. and performing print settings to be provided to the printer driver, wherein the control is performed based on the obtained information such that the print settings to be provided to the printer driver do not include the invalid combination indicated by the obtained information.
5. and providing print settings so that the print data to the sent to the printer is generated by the computer using the printer driver based on the provided print settings, wherein the control based on the obtained information is performed such that the print settings to be provided to the printer driver do not include the conflict under the information.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to QUANG N VO whose telephone number is (571)270-1121. The examiner can normally be reached Monday-Friday, 7AM-4PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad K Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/QUANG N VO/Primary Examiner, Art Unit 2672